UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 11-6812


JAMES A. BUTLER,

                 Plaintiff – Appellant,

          v.

JOHN DOES;     JANE    DOES,   and   all   AW’s;   UNITED    STATES   OF
AMERICA,

                 Defendants – Appellees,

          and

MOUBARAK, Clinical Director; S. DEWALT, Warden; NURSE
WILLIAMS; ELAYAN, Health Service Administrator; BLOCKER,
MD; SERRANO, Clinical director sued in their individual and
official capacity,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:08-cv-02760-JMC)


Submitted:   November 8, 2011                 Decided:      December 6, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.
James A. Butler, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                James    A.    Butler        appeals    the    district       court’s    order

adopting the report and recommendation of the magistrate judge

and denying relief on Butler’s complaint which raised claims

under the Federal Tort Claims Act (“FTCA”), finding that Butler

failed to object to the magistrate judge’s report.                              Butler also

appeals from the denial of his Fed. R. Civ. P. 59(e) motion for

reconsideration,             which     asserted        that    he    had      timely     filed

objections to the magistrate judge’s report.                           In that order, the

court found that, although Butler timely filed objections, they

were not specific enough to warrant further review.

                Initially, the district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006       &   Supp.    2011).         The    magistrate       judge    recommended       that

relief be denied on Butler’s FTCA claims 1 and advised Butler that

failure to file timely objections to this recommendation, which

specifically           identified        the     portions       of      the     Report     and

Recommendation          to     which     objections        were      made,     could     waive

appellate        review       of   a   district        court   order     based    upon     the

recommendation.


       1
        The district court had earlier dismissed Butler’s
Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971), claims for failure to exhaust, and Butler does
not challenge this dismissal on appeal.



                                                3
              The   timely    filing      of   specific     objections     to     a

magistrate      judge’s     recommendation     is     necessary   to    preserve

appellate review of the substance of that recommendation when

the       parties   have     been     warned    of    the    consequences        of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         We

find that Butler has waived appellate review by failing to file

specific objections after receiving proper notice. 2              Accordingly,

we modify the denial of Rule 59 relief to show that the motion

is denied because Butler failed to file timely objections, and

we affirm the district court’s orders as modified.                   We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the   materials   before   the     court    and

argument would not aid the decisional process.



                                                          AFFIRMED AS MODIFIED




      2
       Although the district court and the parties concluded on
reconsideration that Butler had filed timely objections, they
were mistaken.    The document considered as “objections” was
instead an opposition to summary judgment, signed and served
prior to the issuance of the magistrate judge’s report.



                                          4